 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREA MACIAS,                                    Case No. 2:21-cv-01136-JDP (SS)
12                          Plaintiff,                  ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13             v.
                                                        ECF No. 2
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18

19            Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis and

20    has submitted the affidavit required thereunder that demonstrates that plaintiff is unable to

21    prepay fees and costs or give security for them. ECF No. 2. The court will therefore grant

22    plaintiff’s motion to proceed in forma pauperis. A scheduling order will issue separately.

23            Accordingly, plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is granted.

24
     IT IS SO ORDERED.
25

26
     Dated:         June 29, 2021
27                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
28
